  Case 20-12634             Doc 14         Filed 06/26/20 Entered 06/26/20 09:23:33          Desc Main
                                             Document     Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 IN RE:
                                                            Case No.: 20-12634
          Joseph M.A. Charles                               Chapter: 13

                                                            Judge Deborah L. Thorne
                                                Debtor(s)



                                            NOTICE OF OBJECTION

TO: Marilyn O. Marshal, Chapter 13 Trustee, 224 South Michigan Ste. 800, Chicago, Il 60604 by
    electronic notice through ECF
    Joseph M.A. Charles, Debtor(s), 9546 S Charles, Chicago, IL 60643
    David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic
    notice through ECF


        PLEASE TAKE NOTICE that U.S. BANK NATIONAL ASSOCIATION, as Trustee for
Structured Asset Securities Corporation Mortgage Pass-Through Certificates, Series 2007-BC4
objects to Debtor(s) Motion to Extend the Automatic Stay.


                                               CERTIFICATION

        I hereby certify that I served a copy of Notice to the above, as to the Trustee and Debtor's
attorney via electronic notice on June 26, 2020 and as to the debtor by causing same to be mailed
in a properly addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL
60527 before the hour of 5:00 PM on June 26, 2020.

                                                                    /s/ Peter C. Bastianen
                                                                    Attorney for Objector

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
FILE # (14-18-00777)

NOTE: This law firm is a debt collector.
